Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 27, 2018

                                    No. 04-18-00250-CV

                        IN THE INTEREST OF K.K.R., A CHILD,

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 11-06-26606-MCV
                          Honorable Susan D. Reed, Judge Presiding


                                       ORDER
        After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on July 23, 2018. See TEX. R. APP. P. 38.6(b), (d). One day after the
extended due date, Appellant filed an unopposed second motion for a thirty-day extension of
time to file the brief until August 22, 2018. See id. R. 10.5(b).
        Appellant’s motion is GRANTED. Appellant’s brief is due on August 22, 2018. Any
further motion for an extension of time to file Appellant’s brief is discouraged.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court